Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the originally filed specification does not define substantially round longitudinal edges for the scaffold components (claim 1), the first and second axes of the body with the round longitudinal edges extending along the second axis of the body (claim 2), first and second exterior pad components (claims 7, 12 and 16) and two band implements (claim 9).  Although these limitations can be seen from the originally filed drawing, the specification does not provide antecedent basis for the claimed subject matter.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 defines “two inner scaffold components”.   The language “inner” is indefinite as the claim does not define any additional structure to make the scaffold components to be considered to be “inner”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Slater (D563,486) in view of Zawitz (US 2015/0246266) and Garpow (6,506,091).  Regarding claim 1, Slater discloses a toy connector ball defining four substantially flat lateral sides formed between two substantially round longitudinal edges.  Note Figures 1 and 2 and the examiner’s notations. 

    PNG
    media_image1.png
    510
    686
    media_image1.png
    Greyscale

Regarding the limitation for the ball to be formed by two scaffold components connected by scaffold tabs, Zawitz reveals that it is known in the art of toy balls to form the ball from two identical, hemispherically shaped scaffold components connected by one or more scaffold tabs to form the body of the ball.  Note Figure 17 of Zawitz showing the two scaffold components (1772, 1782) and the tabs (1730).  It would have been obvious to one of ordinary skill in the art to form the ball of Slater from two identical, hemispherically-shaped scaffold components connected by scaffold tabs in order to permit a component to be replaced should it become damaged.  It is noted that forming the ball of Slater from two scaffold components would define four flat lateral sides formed between two substantially round longitudinal edges.  
Regarding the limitation for the scaffold components to comprise a triangular opening, note Figures 1 and 2 of Slater showing an additional opening for the top and bottom portions of the connector ball.  However, the opening is not shown as a triangular opening as recited.  
Regarding claim 2, insofar as this claim may be understood, Slater teaches the claim limitations by providing flat lateral sides that extend alongside a first axis of the body and round longitudinal edges that extend along a second axis of the body with the first and second axes intersecting at a right angle.  Note Figure 1 of Slater and the examiner’s notations identifying the flat lateral sides and the round longitudinal edges and the first and second axes.  
Regarding claim 3, the combination of Slater in view of Zawitz teaches first and second scaffold components that include a first end that curves down to a concave cutout that defines the scaffold tabs (1730).  
Regarding claim 4, the combination of Slater in view of Zawitz teaches four flat lateral sides with circular apertures as recited.  
Regarding claim 5, Figures 1 and 2 show that the ball of Slater defines four curved edges between two flat lateral sides as recited.  
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Slater (D563,486) in view of Zawitz (US 2015/0246266), Garpow (6,506,091) and Folson (3,611,621).  Regarding claim 6, it is noted that the combination of Slater in view of Zawitz and Garpow teaches a ball connector toy but lacks the teaching for the plurality of shaped exterior . 
Regarding claim 7, note Figure 1 of Folson showing a circular opening in the exterior component (12) that receives a pin (22) for securing to the ball connector (10).  Regarding the limitation for the oval opening in a second exterior pad component, it would have been obvious to one of ordinary skill in the art to provide additional exterior components (12) of Folson with both oval and circular openings in order to permit the component to accommodate other shaped pins.  It is noted that these additional exterior components would still be capable of being secured to the body of the ball by the circular openings.  It is noted that this modification is an obvious change in shape lacking a showing of significance.  Note MPEP 2144.04(IV)(B).  Further, it is noted that Garpow teaches that it is known in the art of toy construction connectors that other shapes are known in the art and to use these other shapes is within the level of one of ordinary skill in the art.  
Regarding claim 8, the pins (22) of Folson define tabs that are formed with the first pad components (12) that would aid in securing to the second pad components.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,806,971 in view of Slater (D563,486).  Regarding claim 1, note claim 1 of ‘971 defining a ball comprising two inner scaffold components with tabs for securing together to form the ball.  Claim 1 also defines triangular openings for the scaffold components.  Regarding the limitation for the four flat lateral sides and the two round longitudinal edges, it is noted that claim 1 of ‘971 defines a substantially cube exterior shape for the body but does not particularly teach the flat sides and round edges.  Slater reveals that it is known in the art of toy balls to form the ball with a substantially cube exterior shape having four flat lateral sides and round longitudinal edges.  Note Figure 1 of Slater.  It would have been obvious to one of ordinary skill in the art to form the ball of ‘971 with the four flat lateral sides and round longitudinal edges as taught by Slater in order to provide the substantially cube exterior shape required by claim 1 of ‘971.  
Regarding claim 2, note claim 1 of ‘971 defining the first and second axes for the ball with the cube extending around a second axis of the body and the cylindrical exterior extending around a first axis.  
Regarding claim 5, the combination of ‘971 in view of Slater teaches the curved edged disposed between two flat lateral sides.  
Regarding claims 6 and 7, note claim 2 of ‘971 defining the pads connected to the scaffold components. The pads define the circular and oval openings.  
Regarding claim 8, note claims 1 and 2 of ‘971 defining the pads secured to the scaffold components.  It would have been obvious to one of ordinary skill in the art to use tabs to secure the pads to each other in order to provide a means of attachment.  It is noted that claim 1 of ‘971 teaches that it is known in the art to use tabs for securing components together.  

Regarding claim 10, note claims 1 and 2 of ‘971 defining the two scaffold components that are secured together with tabs, exterior pads with a circular opening and exterior pads with an oval opening.  The particular numbers of pads is considered to be obvious given the teachings of ‘971 and lacking a showing of criticality of the particular numbers by the demonstration of a new and unexpected result obtained therefrom and because it appears that the numbers as taught by ‘971 would accomplish similar purposes.  It would have been obvious to one of ordinary skill in the art to form the ball with four components having a circular opening and two components with an oval opening in order to provide an alternative arrangement of pads for the ball.  
Regarding claim 11, the scaffold components of ‘971 are defined as inner components.  
Regarding claim 12, the pad components of ‘971 are defined as exterior pads.  
Regarding claim 13, note claim 1 of ‘971 stating that the ball provides a substantially cube exterior shape extending around an axis of the body.  Thus, ‘971 teaches at least one flat exterior side surface.  
Regarding claim 14, note claim 1 of ‘971 stating that the ball provides a substantially cylindrical exterior extending around an axis of the body.  Thus, ‘971 teaches at least one round exterior edge.  
Regarding claim 15, note claim 4 of ‘971.  

Regarding claim 17, note claim 1 of ‘971.  
Regarding claim 18, note claim 3 of ‘971.  
Regarding claim 19, note claim 4 of ‘971.  
Regarding claim 20, note claim 5 of ‘971.  
Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,806,971 in view of Slater (D563,486) and Zawitz (US 2015/0246266).  Regarding claim 3, note claim 1 of ‘971 stating that the tabs secure the inner scaffold components together.  However, ‘971 lacks the teaching for the tabs to be formed by concave cutouts as recited.  Zawitz reveals that it is known in the art of toy balls to form the ball from two scaffold components connected by one or more scaffold tabs to form the body of the ball.  Note Figure 17 of Zawitz showing the two scaffold components (1772, 1782) and the tabs (1730).  It would have been obvious to one of ordinary skill in the art to form the ball of ‘971 from two scaffold components connected by scaffold tabs as taught by Zawitz in order to secure the scaffold components together.  It is noted that Zawitz teaches first and second scaffold components that include a first end that curves down to a concave cutout that defines the scaffold tabs (1730). 
Regarding claim 4, note claim 3 of ‘971 stating that the body has a plurality of openings extending into an interior area.  It would have been obvious to one of ordinary skill in the art to provide the openings in the lateral sides of the ball in order to permit the connection of the ball with other items or to be grasped easier at the lateral sides.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711